I N       T H E       C O U R T O F A P P E A L S
                                                                                   A T K N O X V I L L E
                                                                                                                                          FILED
                                                                                                                                                March 3, 1998
I N T E R S T A T E M E C H A N I C A L                                                   )       S E V I E R C H A N C E R Y
C O N T R A C T O R S , I N C . ,                                                         )       C . A . N O . 0 3 A 0 1 - 9 7 0 6 - Cecil 0 Crowson, Jr.
                                                                                                                                      C H - 0 2 3 4
                                                                                          )                                                   Appellate C ourt Clerk

                            P l a i n t i f f                                             )
                                                                                          )
v s .                                                                                     )
                                                                                          )
                                                                                          )
M   C H P     A R   T   N E R   S ;       J   I M   M   Y R     .     R   E   A   G A N   )
d   / b / a     P   R   E C I   S I   O   N     C   O   N S T   R U   C   T   I   O N     )
C   O M P A   N Y   ;     H O   M E       F   E D   E   R A L     S   A   V   I   N G S   )
&     L O A   N     A   S S O   C I   A   T   I O   N     O F     U   P   P   E   R       )
E   A S T     T E   N   N E S   S E   E   ;     D   O   N C     O N   S   E   E   N       )
d   / b / a     D   C     S E   R V   I   C   E     A   N D     S A   L   E   S   ;       )
a   n d C     A R   O   L Y N     M   I   N   N I   S                                     )
R   O B E R   T     C   A L L   A W   A   Y   ,                                           )
                                                                                          )
                            D e f e n d a n t s                                           )
                                                                                          )
D O N C O N S E E N                 d / b / a           D C     S E R V I C E             )       H O N . C H E S T E R     S .   R A I N W A T E R
& S A L E S ,                                                                             )       C H A N C E L L O R
                                                                                          )
              T h i r d         P a r t y P l a i n t i f f /                             )
              C r o s s         P l a i n t i f f - A p p e l l e e                       )
                                                                                          )
                                                                                          )
v s .                                                                                     )
                                                                                          )
                                                                                          )
J I M M Y       R .       R E A G A N ,                                                   )
                                                                                          )
              C r o s s D e f e n d a n t -                                               )
              A p p e l l a n t                                                           )
                                                                                          )
a n d                                                                                     )
                                                                                          )
                                                                                          )
H O W A R D         S E X T O N ,                                                         )       A F F I R M E D   A N D   R E M A N D E D
                                                                                          )
              T h i r d P a r t y                   D e f e n d a n t -                   )
              A p p e l l a n t                                                           )




S T E V E N E . M A R S H A L L , M a r s h a l l & D e l i u s , S e v i e r v i l l e , f o r A p p e l l a n t s .

E D W A R D H . H A M I L T O N , B r a b s o n , Y a t e s & H a m i l t o n , P . L . C . , S e v i e r v i l l e ,
f o r A p p e l l e e .
                                                                                                   M E M O R A N D U M                                O P I N I O N



                                                                                                                                                                                                                              M c M u r r a y ,               J .



                T h i s             a p p e a l                               i n v o l v e s                    a      p a y m e n t                  d i s p u t e                   b e t w e e n                  t h e           p l a i n t i f f ,

D o n        C o n s e e n ,                          a             s u b c o n t r a c t o r                                d o i n g                b u s i n e s s                  a s       D C        S e r v i c e                   &       S a l e s ,

a n d        d e f e n d a n t s                                    J i m m y            R .       R e a g a n                    a n d           H o w a r d                 S e x t o n ,            d o i n g                  b u s i n e s s             a s

P r e c i s i o n                    C o n s t r u c t i o n                                       C o m p a n y ,                          a         g e n e r a l                 c o n t r a c t o r .                               P l a i n t i f f

s u e d              f o r          p a y m e n t                                 f o r          c o n s t r u c t i o n                                 w o r k                w h i c h              h e              t e s t i f i e d                   w a s

r e q u e s t e d                   a n d                   a p p r o v e d                     b y            d e f e n d a n t s ,                       a n d              f o r          w h i c h            h e           w a s       p r o m i s e d

p a y m e n t                b y          t h e                     d e f e n d a n t s .                                A n           e v i d e n t i a r y                          h e a r i n g                   w a s           h e l d .             T h e

d e f e n d a n t s                       p r e s e n t e d                                n o                p r o o f               a t         t r i a l .                      T h e          c h a n c e l l o r                           g r a n t e d

p l a i n t i f f                     a                   j u d g m e n t                       f o r                 $ 1 9 , 2 6 7 . 4 5 ,                          t h e              a m o u n t                   s o u g h t                b y        t h e

p l a i n t i f f .                         T h e                      d e f e n d a n t s                           a p p e a l e d .                     W e         a f f i r m               t h e            j u d g m e n t                   o f     t h e

t r i a l             c o u r t .



                    W e      h a v e                      r e v i e w e d                      t h e                 b r i e f s                o f      t h e           p a r t i e s                 a n d              t h e         r e c o r d           o n

a p p e a l               a n d           f i n d                         t h e          a p p e l l a n t s '                              p o s i t i o n s                    o n         a p p e a l                  t o         b e       w i t h o u t

m e r i t ,                 a n d           t h a t                            t h e       e v i d e n c e                            d o e s            n o t            p r e p o n d e r a t e                                a g a i n s t              t h e

c h a n c e l l o r ' s                               j u d g m e n t .                            C o n s e q u e n t l y , w e a f f i r m                                                      t h e           j u d g m e n t                   o f     t h e

t r i a l             c o u r t                i n                    a c c o r d a n c e                            w i t h            R u l e           1 0 ( b ) ,                   R u l e s              o f            t h e         C o u r t         o f
                             1
A p p e a l s .                                 C o s t s                          o n         a p p e a l                   a r e              a s s e s s e d                   t o          a p p e l l a n t s                          a n d         t h i s

c a u s e             i s        r e m a n d e d                                 t o       t h e               t r i a l               c o u r t .


                1
                     R u l e        1 0        p r o v i d e s :

                             ( b             )              M e         m o    r a n d u m     O        p     i n i o n       .            T h e C        o u r t       ,         w i t h        t h e        c o      n c     u r r e n c e o f a l l
j   u   d g e s p a r t i c i               p a           t i       n g          i n t h e c           a        s e , m      a y         a f f i r m       , r e       v e       r s e ,       o r m o       d i      f y          t h e a c t i o n s o f
t   h   e    t r i a l    c o u            r t                  b     y         m e m o r a n d       u        m     o p i      n i    o n      w h e    n       a        f    o r m a l          o p i n       i o      n        w o u l d   h a v e  n o
p   r   e c e d e n t i a l v                   a l        u e        .        W h e n a c            a        s e i s            d    e c i d e d           b y      m e       m o r a n     d u m o          p i      n i     o n i t s h a l l b e
d   e   s i g n a t e d " M E               M O           R A       N D       U M O P I N I O               N , " s h         a l     l n o t b            e p u       b l       i s h e d      , a n d           s   h a     l l n o t b e c i t e d
o   r     r e l i e d o n f                    o r            a      n y          r e a s o n i              n a s u            b s     e q u e n t         u n r    e l      a t e d        c a s e .

                                                                                                                                            2
                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                        D o n T . M c M u r r a y , J u d g e


C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                3
                                                                   I N         T H E       C O U R T O F A P P E A L S
                                                                                        A T K N O X V I L L E




I N T E R S T A T E M E C H A N I C A L                                                           )            S E V I E R C H A N C E R Y
C O N T R A C T O R S , I N C . ,                                                                 )            C . A . N O . 0 3 A 0 1 - 9 7 0 6 - C H - 0 0 2 3 4
                                                                                                  )
                            P l a i n t i f f                                                     )
                                                                                                  )
v s .                                                                                             )
                                                                                                  )
                                                                                                  )
M   C H P     A R   T   N E R    S ;       J   I M   M   Y R       .     R     E   A   G A N      )
d   / b / a     P   R   E C I    S I   O   N     C   O   N S T     R U   C     T   I   O N        )
C   O M P A   N Y   ;     H O    M E       F   E D   E   R A L       S   A     V   I   N G S      )
&     L O A   N     A   S S O    C I   A   T   I O   N     O F       U   P     P   E   R          )
E   A S T     T E   N   N E S    S E   E   ;     D   O   N C       O N   S     E   E   N          )
d   / b / a     D   C     S E    R V   I   C   E     A   N D       S A   L     E   S   ;          )
a   n d C     A R   O   L Y N      M   I   N   N I   S                                            )
R   O B E R   T     C   A L L    A W   A   Y   ,                                                  )
                                                                                                  )
                            D e f e n d a n t s                                                   )
                                                                                                  )
D O N C O N S E E N                  d / b / a           D C       S E R V I C E                  )            H O N . C H E S T E R          S .      R A I N W A T E R
& S A L E S ,                                                                                     )            C H A N C E L L O R
                                                                                                  )
              T h i r d          P a r t y P l a i n t i f f /                                    )
              C r o s s          P l a i n t i f f - A p p e l l e e                              )
                                                                                                  )
                                                                                                  )
v s .                                                                                             )
                                                                                                  )
                                                                                                  )
J I M M Y       R .       R E A G A N ,                                                           )
                                                                                                  )
              C r o s s D e f e n d a n t -                                                       )
              A p p e l l a n t                                                                   )
                                                                                                  )
a n d                                                                                             )
                                                                                                  )
                                                                                                  )
H O W A R D         S E X T O N ,                                                                 )            A F F I R M E D      A N D     R E M A N D E D
                                                                                                  )
              T h i r d P a r t y                    D e f e n d a n t -                          )
              A p p e l l a n t                                                                   )



                                                                                               J U D G M E N T


              T h i s           a p p e a l              c a m e             o n        t o      b e     h e a r d      u p o n       t h e         r e c o r d   f r o m    t h e

C h a n c e r y           C o u r t            o f       S e v i e r               C o u n t y         a n d     b r i e f s      f i l e d     o n      b e h a l f   o f   t h e
r e s p e c t i v e       p a r t i e s .             U p o n         c o n s i d e r a t i o n            t h e r e o f ,           t h i s     C o u r t   i s     o f

o p i n i o n     t h a t       t h e r e         w a s      n o      r e v e r s i b l e         e r r o r          i n     t h e     t r i a l     c o u r t .

          W e     a f f i r m      t h e          j u d g m e n t         o f    t h e       t r i a l      c o u r t ,        i n     a c c o r d a n c e       w i t h

R u l e   1 0 ,       R u l e s     o f      t h e        C o u r t        o f    A p p e a l s .                T h e     c a s e     i s     r e m a n d e d     f o r

s u c h   o t h e r      a c t i o n        b y      t h e         t r i a l     c o u r t      a s      m a y      b e     n e c e s s a r y .        C o s t s     o n

a p p e a l     a r e     a s s e s s e d           t o      a p p e l l a n t s .



                                                                                              P E R      C U R I A M